Citation Nr: 0714138	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned at a Travel 
Board hearing in November 2005.  A transcript of this hearing 
is associated with the claims folder.  At that hearing, a 
motion was granted to advance this case on the Board's 
docket, due to the appellant's advanced age.  38 C.F.R. 
§ 20.900(c).  This claim was previously before the Board in 
December 2005 and August 2006 and was remanded each time for 
additional development.  The requested development has been 
completed, and the case is ready for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran has no more than Level VII hearing loss in 
the right ear and Level VIII hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 
4.85, 4.86 Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected hearing loss is more disabling than 
currently evaluated.  While the veteran reportedly wears 
hearing aids, he maintains that the hearings aids do not do 
him much good.  He also contends that he is in the real 
estate business and his hearing disability interferes with 
his ability to communicate on the phone with clients. 

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In a July 2001 letter, the veteran was informed of the VCAA, 
including his and VA's respective duties for obtaining 
evidence.  Notably, that letter did not explain the legal 
requirements for establishing an increased rating.  However, 
in a subsequent letter sent in June 2003, the RO explained 
the requirements for establishing entitlement to an increase 
rating (i.e., that the veteran must submit evidence that his 
hearing loss has increased in severity).  The June 2003 
letter urged the veteran to submit medical records and/or 
personal statements showing an increase in his disability.  
The letter also explained that VA would obtain any VA 
records, as well as any other records, if the appellant 
provided sufficient information to request them.    

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
July 2001 letter was sent prior to the initial adjudication 
in this appeal in November 2002.  While the July 2001 letter 
did not contain all the necessary elements for adequate VCAA 
notice, this was cured by the June 2003 letter, which was 
followed by an adjudication of the claim on appeal in an 
August 2003 rating decision.  Therefore, the Board finds that 
the requirements for pre-adjudicatory notice were satisfied.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The June 2003 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  Moreover, the January 
2004 statement of the case (SOC) and April 2006 supplemental 
statement of the case (SSOC) contain the complete text of 
§ 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (1996), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the veteran was not 
provided a separate letter that explicitly explained the 
requirements set out in Dingess/Hartman, both the April 2006 
and February 2007 supplemental statements of the case (SSOCs) 
explained in detail the requirements for assigning disability 
ratings for hearing loss as well as the requirements for 
assigning effective dates.   

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims concerning disability 
ratings, the duty to assist includes obtaining relevant 
records and obtaining an examination if necessary.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available service medical records.  The veteran has also 
been afforded numerous VA audiological examinations, most 
recently in March 2006.  He testified at a November 2005 
Board hearing before the undersigned that his hearing had 
worsened since his 2003 examination, which is why the Board 
remanded this appeal for the examination that was 
subsequently conducted in March 2006.  The Board acknowledges 
that the March 2006 VA examiner commented that the claims 
file was not available for review.  However, the Board finds 
that this fact has no impact on the evaluation of this claim 
because although the history of a disability is significant, 
the schedular criteria for evaluating hearing loss are 
strictly mechanical.  

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Significantly, in a statement received 
from the veteran in May 2006, the veteran indicated that he 
had no other information or evidence to submit.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and the Board will proceed with an 
analysis of this appeal.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's bilateral hearing loss is currently evaluated 
as 40 percent disabling.  Impaired hearing will be considered 
a disability only after threshold requirements are met. See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, see 38 
C.F.R. § 4.86(a), or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, see 38 C.F.R. § 4.86 (b).  

Evidence relevant to the current level of severity of the 
veteran's bilateral hearing loss includes VA audiological 
examination reports dated in January 1998, June 1998, 
September 1999, October 2001, May 2002, July 2003, and March 
2006.  



The January 1998 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
50 dB
65 dB
70 dB
Left 
Ear
30 dB
55 dB
65 dB
65 dB

Puretone Threshold Average
Right Ear
56 dB
Left Ear
54 dB

Speech Recognition
Right Ear
68%
Left Ear
72%

The June 1998 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
35 dB
45 dB
65 dB
70 dB
Left 
Ear
40 dB
55 dB
70 dB
70 dB

Puretone Threshold Average
Right Ear
54 dB
Left Ear
59 dB

Speech Recognition
Right Ear
56%
Left Ear
60%



The September 1999 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
45 dB
50 dB
65 dB
75 dB
Left 
Ear
40 dB
55 dB
65 dB
75dB

Puretone Threshold Average
Right Ear
59 dB
Left Ear
59 dB

Speech Recognition
Right Ear
52%
Left Ear
48%

The October 2001 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
50 dB
65 dB
80 dB
Left 
Ear
40 dB
60 dB
65 dB
75 dB

Puretone Threshold Average
Right Ear
59 dB
Left Ear
60 dB

Speech Recognition
Right Ear
60%
Left Ear
56%



The May 2002 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
55 dB
65 dB
65 dB
Left 
Ear
45 dB
60 dB
65 dB
70 dB

Puretone Threshold Average
Right Ear
56 dB
Left Ear
60 dB

Speech Recognition
Right Ear
80%
Left Ear
64%

The July 2003 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
50 dB
60 dB
65 dB
70 dB
Left 
Ear
45 dB
60 dB
65 dB
75 dB

Puretone Threshold Average
Right Ear
61 dB
Left Ear
61 dB

Speech Recognition
Right Ear
64%
Left Ear
52%



The March 2006 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
55 dB
65 dB
70 dB
75 dB
Left 
Ear
50 dB
65 dB
75 dB
80 dB

Puretone Threshold Average
Right Ear
66 dB
Left Ear
68 dB

Speech Recognition
Right Ear
60%
Left Ear
56%

Applying the results from these examination reports to 38 
C.F.R. § 4.85, Table VI yields the following results.  

January 1998
Right Ear
Level V
Left Ear
Level V

June 1998
Right Ear
Level VII
Left Ear
Level VI

September 1999
Right Ear
Level VII
Left Ear
Level VIII

October 2001
Right Ear
Level VI 
Left Ear
Level VII

May 2002
Right Ear
Level IV
Left Ear
Level VI

July 2003
Right Ear
Level VI
Left Ear
Level VII

March 2006
Right Ear
Level VII
Left Ear
Level VIII

According to these results, the veteran's hearing was poorest 
in March 2006.  At that time his right ear hearing loss was 
Level VII and his left ear hearing loss was Level VIII.  
Applying these values to 38 C.F.R. § 4.85, Table VII, the 
Board finds that although the veteran's hearing loss has 
worsened since the July 2003 VA examination (as the veteran 
contended), his hearing loss still warrants no more than a 40 
percent disability rating.  The Board has considered whether 
the veteran may be entitled to a higher rating under 38 
C.F.R. § 4.86, which rates exceptional patters of hearing 
loss.  In the March 2006 examination, the veteran's right ear 
hearing reflected puretone threshold at 1000, 2000, 3000 and 
4000 Hz of greater than 55 decibels.  However, using Table 
VIA, this results in a Level V degree of hearing in the right 
ear, which is actually less than the level obtained by using 
Table VI.  As such, this does not provide a basis for a 
higher rating.  Moreover, the provisions of 38 C.F.R. § 
4.86(b) are not applicable in this case.
 
Therefore, in light of the evidence as noted above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 40 percent 
for bilateral hearing loss, and the appeal is denied.  The 
Board has considered the benefit of the doubt rule, but as 
the evidence is not in relative equipoise, that doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  

The Board has considered whether the evidence presents an 
exceptional or unusual case such that the regular schedular 
standards are rendered impractical.  38 C.F.R. § 3.321(b)(1).  
However, there is no evidence that the veteran's hearing loss 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization.  The 
Board acknowledges the veteran's statements that his impaired 
hearing interferes with his dealings in real estate because 
he has difficulty speaking to clients over the phone.  
However, the Board emphasizes that the percentage ratings 
assigned by the VA Schedule for rating disabilities represent 
the average impairment in earning capacity resulting from a 
service-connected disability, and the percentages assigned 
are intended to compensate for interference with employment.  
38 C.F.R. § 4.1.  In the instant case, there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis as there is no evidence that the 
schedular criteria are impractical as relates to this case.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

In short, despite the severity of the veteran's hearing loss, 
a 40 percent rating is appropriate based on applicable laws 
and regulations, and there is simply no basis for a higher 
disability rating at this time. 


ORDER

A disability rating greater than 40 percent for bilateral 
hearing loss is denied.   




____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


